NO. 07-06-0374-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                 OCTOBER 26, 2006
                          ______________________________

                          R. WAYNE JOHNSON, APPELLANT

                                            V.

                          MARY MILLER, ET AL., APPELLEE
                        _________________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                        HONORABLE DON EMERSON, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant R. Wayne Johnson, acting pro se, filed a notice of appeal on September

19, 2006 from the denial of permission to file suit, after having been found to be a

vexatious litigant and prohibited from filing suit without permission. See Tex. Civ. Prac. &

Rem. Code Ann. §§ 11.054, 11.101, 11.102 (Vernon 2002) (establishing procedure). On

appeal, he did not pay the filing fee required under the Rules of Appellate Procedure. Nor

did he file an affidavit of indigence in conformity with Rule of Appellate Procedure 20.1.

By letter from this Court dated September 27, 2006, we advised appellant that “the filing
fee in the amount of $125.00 has not been paid. Failure to pay the filing fee within ten (10)

days from the date of this notice may result in a dismissal.” TEX . R. APP. P. 42.3(c); Holt

v. F. F. Enterprises, 990 S.W.2d 756 (Tex.App.–Amarillo 1998, pet. denied) (op. on

rehearing). Appellant has not paid the fee as directed or filed an affidavit of indigence.

Accordingly, we dismiss the appeal. See TEX . R. APP. P. 42.3(c), 5.




                                          James T. Campbell
                                              Justice




                                             2